DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2016/0076805).
In regard to Claim 1:
	Park discloses, in Figure 2, a backup power supply, comprising 
at least one battery (40, Paragraph 0042); 
a power input (20) electrically coupled to the at least one battery (40) for power transmission thereto in a reserve mode (Paragraph 0042); 
a power outlet (40 out) electrically coupled to the at least one battery (40) for power transmission therefrom in a backup mode (Paragraph 0043); 
an inverter generator (60) electrically coupled to the at least one battery (40, Paragraph 0043); and 
the inverter generator (60) configured to switch from the reserve mode to the backup mode if the power input is electrically shorted (Paragraph 0044).
In regard to Claim 2:

In regard to Claim 4:
	Park discloses, in Figure 2, the backup power supply of claim 2, further comprising a visible indicator operatively associated with the inverter generator to produce a visible indication when the backup power supply switches between the reserve mode and the backup mode (Paragraph 0049).
In regard to Claim 5:
	Park discloses, in Figure 2, the backup power supply of claim 4, further comprising: a housing (10, refrigerator body) for the at least one battery (40) and the inverter generator (60, Paragraph 0048); and a display screen (Figure 4: 311) for representing the visible indicator (Paragraph 0049).
In regard to Claim 6:
	Park discloses, in Figure 2, the backup power supply of claim 5, wherein the display screen is configured to representing a power transmission capacity of the at least one battery in the backup mode (Paragraph 0049, where the transmission capacity is the residual level of the battery while being charged).
In regard to Claim 7:
	Park discloses, in Figure 2, the backup power supply of claim 6, wherein the display screen is configured to representing a time remaining until the power transmission capacity reaches a predetermined level (Paragraph 0049, where the time remaining is the residual level of the battery while being used).
In regard to Claim 8:
	Park discloses, in Figure 2, the backup power supply of claim 7, further comprising an appliance (10) electrically coupled to the power outlet (20, Paragraph 0041).
In regard to Claim 9:
	Park discloses, in Figure 2, the backup power supply of claim 8, further comprising an external power delivery system (30) electrically coupled to the power input (20).
In regard to Claim 10:
	Park discloses, in Figure 2, the backup power supply of claim 9, wherein the external power delivery system (30) is electrically coupled to the appliance (10).
In regard to Claim 11:
	Park discloses, in Figure 2, the backup power supply of claim 10, wherein each battery (40) is rechargeable (Paragraphs 0059 and 0068).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0076805), in view of Choi et al. (US 2016/0056666).
In regard to Claim 3:
	All of the claim limitations have been discussed with respect to claims 1 and 2 above, except for further comprising an audio indicator operatively associated with the inverter generator to produce an audio indication when the backup power supply switches between the reserve mode and the backup mode.
	Choi discloses further comprising an audio indicator operatively associated with the inverter generator to produce an audio indication when the backup power supply switches between the reserve mode and the backup mode (Paragraph 0040).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the audio indicator taught by Choi with the battery backup system taught by Park, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Byrne (US 2006/0179870) and Litch (US 2009/0045680) disclose battery backup systems and methods for refrigerators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W POOS/Primary Examiner, Art Unit 2896